 PRICE BROS. CO.Price Brothers CompanyandJohn H.Puckett. Case9-CA-4655-1 .April 9, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn November 1, 1968, Trial Examiner BenjaminA.Theeman issuedhisDecisionintheabove-entitledproceeding,findingthattheRespondent had not engaged in the unfair laborpracticesallegedinthecomplaintandrecommending that the complaint be dismissed, asset forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions totheTrialExaminer'sDecision and a supportingbrief, and the Respondent filed a brief in answer tothe General Counsel's exceptions and brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, and the entire record in thiscase, including the exceptions and briefs, and herebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner to theextent that they are consistent with the Decisionherein.1.TheTrialExaminer found that certainstatementsmade by Supervisor Oleen to employeeMalloy did not warrant a finding of a violation ofSection 8(a)(1) of the Act. For the reasons fullyexpressed in the Trial Examiner's Decision, weagree.2.TheTrialExaminer further found thatemployee Puckett was discharged for cause and thathisdischarge did not constitute a violation ofSection 8(a)(3) and (1) of the Act. We do not agree.There is little dispute as to the relevant facts.Puckett was first hired by the Respondent in April1966 as a laborer and form setter earning $2.17 anhour.He was ultimately discharged on November20, 1967.' The soleissuebefore us is whether thatdischargewas for valid cause or because hedemanded grievance papers and stated that he wouldfile a grievance in accordance with the provisions ofan existing collective-bargaining contract.''Unless otherwiseindicated,all dates herein are withinthe year 1967`The employeeswere coveredby a contractbetween the Respondent andConcrete Product Workers Local Union No 217, LaborersInternationalUnion of North America, AFL-CIO (hereinafterreferredto as the Union)which had been the certifiedbargaining representative of Respondent'sproductionand maintenance employeessince 1953277Puckettmissed several days of work about thesecond week in November, when he had the flu, andhis doctor advised him to be careful. He reportedforwork on November 16 and complained toProduction Superintendent Oleen about the lack ofheat in the building. Lack of heat in theRespondent's premises has been a problem foryears.The plant is a high open brick building,approximately a city block in size, with eight largedoors some being 30 by 20 feet and others 15 by 20feet.There is no central heating and theaforementioned doors are open a good deal of thetime.Small portable heaters are provided by theRespondent and the employees move them aroundthe plant as needed.Puckett reported for work on Friday, November17, at 7:30 a.m. The day was cold and drizzly, andtwo big doors near Puckett's mixer were open.'Around 9 a.m. Puckett built a small wood fire onthe concrete floor which burned without incidentuntil noon. After lunch, Puckett secured a 5-gallonbucket, punched holes in it, and built his fire in thebucket. About 2:45 p.m. Oleen came into the areaand found the fire and four or five people gatheredaround it. The others left when Oleen arrived, andOleen ordered Puckett to put out the fire. Puckettrefused,andOleen ultimately put out the firehimself.A loud and excited conversation ensued,during the course of which Oleen told Puckett thatthere was a portable heater at the other end of thebuilding and that he should go get it. Puckettrefused.Oleen left the area but returned about 15-20minutes later. Puckett called him over and asked"Are you going to give me any heat when I comeinto work Monday morning?" Oleen did not answer,and Puckett asked him for a set of grievance papers,stating that the only way he would get any heatwould be to follow the grievance procedure. Oleenreplied by asking "Is that a direct threat to me?"Oleen left,discussed thematter (apparentlywithoutmentioning the possible grievance) withthree other company officials, including the managerof labor relations; and was told to place Puckett onindefinite suspension.Oleen returned then and toldPuckett to punch out. He informed Puckett that hewas on an indefinite suspension, not to exceed 5days, during which his case would be decided.Puckett checked out, and at his request OleencalledGibson, the president of the union local.Gibson arrived about 4 p.m., and he, Oleen, andPuckett discussed the matter for about 3 hours.During the course of that discussion, according tothe credited testimony of Gibson, Oleen admittedthat he was upset because of Puckett's statementthat he was going to file a grievance. Thus, GibsonquotedOleen as saying: "if you were a plantmanager of a department and you were new and aman asked you for a grievance form what would'Puckett had become a first-class mixer operator earning $2 49 per hour175NLRB No. 47 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou do?"" and "Definitely it [the threat to file agrievance] had a bearing on the case. Naturally ...if you was in my shoes what would you have done."FollowingasubsequentdiscussionamongRespondent officials, a letter was sent to Puckett onMonday, November 20, signed by Oleen, informinghim that he was discharged for insubordination, towit: refusal to put out the fire.The Trial Examiner concluded that Oleen wasupsetandannoyedbyPuckett'sthreatenedinvocation of the grievance procedure, but that hedetermined to discharge Puckett because of hisinsubordination in refusing to put out the fire andrefusing to go to the other end of the plant to get aportable heater. He was of the view that Puckett'sbehavior during the second conversation led Oleento reappraise Puckett's earlier insubordination andto escalate his response thereto.We think the TrialExaminer has adopted a strained view which rejectsthe obvious and clear interpertation of the facts.Thismore natural construction thereof leads usinescapably to a different conclusion.Both the order to extinguish the fire and the orderto get the portable heater (assumingarguendothatthe latter was an order) occurred during the firstconfrontationbetweenOleen and Puckett- aconfrontation which ended when Oleen walked awaydoing nothing in the way of disciplinary action. Itwas only after the second conversation betweenOleen and Puckett that Oleen set in motion themachinery that led to Puckett's discharge. Thus, itispatent that Oleen was undisturbed until Puckettrequested grievance papers and indicated that hewould follow the grievance procedure. It was onlybecauseof this request that Oleen, becomingincensed,reported the prior dispute to highermanagementand it was ultimately decided todischarge him. The validity of this conclusion isevidenced by Oleen's instant reaction to Puckett'smention of grievance papers ("Is that a direct threattome?") and Oleen's statements at the time ofPuckett'ssuspension,noted above in the creditedtestimony of Gibson. ("If you were a plant managerof a department and you were new and a man askedyou for a grievance form what would you do.")We conclude, therefore that the real reason, themotivatingreason,whyRespondent dischargedPuckettwas his threatened invocation of thegrievance procedures Filing of grievances is amongthe employee activities protected by Section 7 of theAct.When an employer discharges an employeebecause of his utilization of, or attempted utilizationof, his right to file a grievance, that employer hasviolatedSection8(a)(3)and (1) of the Act.`Accordingly, we find that the Respondent violatedSection 8(a)(3) and (1) of the Act by dischargingPuckett because he stated he was going to file agrievance.THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of the Respondent set forth above,occurring in connectionwith the Respondent'soperations have a close, intimate, and substantialrelationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.THE REMEDYHaving found that Respondent engaged in anunfair labor practice in violation of Section 8(a)(3)and (1) ofthe Act,we shall order that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.HavingfoundthatRespondentunlawfullydischarged John H.Puckett,we shall order thatRespondent reinstate him to his former or asubstantiallyequivalentpositionof employmentwithout prejudice to his seniority and other rightsand privileges and to make him whole for any lossof pay he mayhave suffered as a result ofRespondent'sunlawful conduct.Backpay shall becomputed in the manner setforth in F.W.WoolworthCompany,90 NLRB 289, withinterestadded thereto in the manner set forth inIsisPlumbing & HeatingCo.,138 NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Price Brothers Company, Dayton, Ohio, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging activity having for its purposethe submission, presentation, and processing ofgrievancespursuanttothetermsofacollective-bargainingagreement,bydischarging,refusing to reinstate, or in any other mannerdiscriminating against any of its employees in regardto their hire or tenure of employment, or any termor condition of employment.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the right to self-organization, to bargaincollectively through representatives of their ownchoosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7'Oleen was hired by the Respondent on October 1, 1967, as productionforeman of Puckett's department and was promoted to plant productionsuperintendent on November 13, the same week in which Puckett wassuspended'It is immaterial whether or not Oleen discussed Puckett'sstatedintention to file a grievance with higher authority,forOleen initiated thedisciplinaryprocedure and we have found he was motivated by thethreatened grievanceSears Roebuck and Co,172 NLRB No 246, fn. 1'Farmers Union Cooperative Marketing Assn.145 NLRB I PRICE BROS.CO.279of the Act, or to refrain from any or all of suchactivities, except to the extent that such rights maybe affected by an agreement requiring membershipinalabororganizationasaconditionofemployment, as authorized in Section 8(a)(3) of theAct,asmodifiedby the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action designedto effectuate the polices of the Act:(a)Offer John H. Puckett immediate and fullreinstatementtohisformerorsubstantiallyequivalentposition,withoutprejudicetohisseniority or other rights and privileges, and makehim whole for any loss of earnings, in the mannersetforth in the "The Remedy" section of thisDecision.(b)Notify the above-named employee if presentlyserving in the Armed Forces of the United States ofhis right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(c)Preserve and make available to the Board oritsagents all payroll and other records necessary tocompute the backpay and reinstatement rights, asset forth in "The Remedy" section of this Decision.(d) Post at its Dayton, Ohio, facility, copies of theattached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional DirectorforRegion 9, shall, after being duly signed byRespondent, be posted immediately upon receiptthereof, in conspicuous places, including all placeswhere notices to employees are customarily posted,and be maintained by it for 60 consecutive days.Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 9, inwriting, within 10 days from the date of this Order,what stepsRespondent has taken to complyherewith.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheirrightstoself-organization,toform labororganizations, to join or assist the above-named or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inany other activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activitiesWE WILL offer John H Puckett immediate and fullreinstatement to his former or substantially equivalentposition,without prejudice to his seniority or otherrights and privileges previously enjoyed, and make himwhole for any loss of pay he may have suffered byreason of the discrimination against him.WE WILL notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStatesofhisrighttofullreinstatementuponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed ForcesAll our employees are free to become or remain, or torefrain from becoming or remaining, members of anylabor organization of their choice.PRICEBROTHERSCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 2407,FederalOfficeBuilding, 550Main Street, Cincinnati,Ohio 45202, Telephone 513-684-3686.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASE'In the event that the Board's Order is enforced by a decree of a UnitedStatesCourt of Appeals,there shall be substituted for the words "aDecision and Order"the words"a Decree of the United States Court ofAppeals Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL NOT discourage our employees fromengaging in activity having for its purpose thesubmission, presentation, and processing of grievancespursuant to the terms of a collective-bargainingagreement, by discharging, refusing to reinstate, or inany other manner discriminating against any of ouremployees in regard to their hire or tenure ofemployment, or any term or condition of employment.BENJAMINA.THEEMAN,TrialExaminer.Thecomplaint,asamended at the hearing, alleges thatRespondentPriceBrothersCompanybycertainstatements to employees and by unlawfully suspending anddischarging JohnH.Puckett has engaged in and isengaging in unfair labor practices within the meaning ofSections 8(a)(1) and (3) and 2(6) and (7) of the NationalLabor Relations Act, as amended, 29 U.S.C. Sec. 151,etseq.(the Act)Respondent in its answer denies the unfairlabor practices.A hearing was held before the duly designated TrialExaminer after due notice on July 22, 1968. All partiesappeared and were represented by counsel. They weregiven full opportunity to participate, adduce evidence,examine and cross-examine witnesses, and argue orally.The General Counsel and Respondent submitted briefswhich have been fully considered.Upon the entire record in the case and from myobservation of the witnesses I make the following- 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.BUSINESSOF RESPONDENTRespondent is a Michigan corporation engaged in themanufacture of concrete products at its plant located inDayton, Ohio During the 12 months preceding May 29,1968, which is a representative period of its operations,Respondent had a direct inflow in interstate commerce ofgoods and products valued in excess of $50,000, which itcaused to be shipped directly to its Dayton, Ohio, plantfrom points outside the State of Ohio. During the sameperiod,Respondent had a direct outflow in interstatecommerce of goods and products valued in excess of$50,000 which it sold and shipped from its Dayton, Ohio,plantdirectlytopointsoutside the State of Ohio.Accordingly, it is found that Respondent is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.IITHE UNIONConcrete ProductWorkers Local Union No. 217,Laborers'InternationalUnionofNorthAmerica,AFL-CIO (the Union),isa labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Issues1.Whether on November 17, 1967, John H Puckett,the Charging Party was suspended and on November 20,1967,dischargedbyRespondent(a)legallyforinsubordination because he refused to obey orders givenby Richard Oleen, his supervisor;' or (b) in violation ofthe Act because he expressed the wish to file a grievancewith his Union.2.Whether Oleen in violation of the Act (1) told one ofRespondent's employees, that "if he gets rid of the Union,he'll have it made," and (2) threatened employees to lowertheir classification and corresponding pay grades becausethey engaged in union activities.B. GeneralRespondent's plant in Dayton, Ohio, is a high brickbuildingwithagalvanizedtinroofoccupyingapproximately a city block. There is a clear space fromfloor to roof and no central heating The building is morethan 60 years old In the autumn and winter the buildingis cold and drafty because its eight doors, some 30 by 20feet and others 15 by 20 feet, are open a good deal oftime.The heat problem has existed for many years and hasbeengenerallyacontroversialmatterbetween theRespondent, the Union, and the employees. During coldweather the employees and the Union have complained.The Respondentmaintainsa number of small portableheaters and makes them available to the men The heatersare carried from place to place in the building as neededSince 1953 the Union has been the certified bargainingrepresentativeoftheproductionandmaintenanceemployees. Labor contracts for 2- or 3-year periods werenegotiated and became operative. Many grievances were'Oleen is admittedly a supervisor within the meaning of Sec 2(11) of theActfiled by employees and acted upon by Respondent. Thereappearstohavebeenamicable labor-managementrelationsbetween theRespondentand the Union.Customarily,Respondent has released employees toengage in union activities; negotiation of contracts, etc.Puckett was first hired by Respondent in April 1966.He was twice discharged. The first time was on June 28,1967; the second time on November 20, 1967. The seconddischarge is the subject of this proceeding.The first discharge became a grievance matter whichwas settled between counsel. Puckett was reinstatedsometime in October 1967 with half backpay and allseniority rightsDuring this first period of employment,Puckett was a union steward. In late May or early June1967 he filed about 10 to 14 grievances over hiringpractices of the Company. On reinstatement, Puckett inagreementwithunionofficialsrelinquishedhisstewardship.Puckett was first hired as a laborer and form setter at$2.17 per hour By the time of his second discharge hehad become a first-class mixer operator at $2 49 per hourOn October 1, 1967, about a month before Puckett'sreinstatementOleenwas employed by Respondent asproduction foreman of the department in which Puckettwas employed.On November 13, 1967, he becameproduction superintendent of the plant.Formany years, it has been a plant rule thatinsubordination is a ground for discharge. The personsmentioned herein were, at all times, aware of this rule.C. The Events of November 17, 1967;the Suspensionand Dischargeof PuckettAbout the second week in November 1967 Puckett wasillwith "the flu" and stayed home for several days. Thedoctor advised him if he didn't take care of it, he would"probably catch pneumonia "On November 16, 1967, Puckett reported for work.During the day he spoke to Oleen about the need for heatat the mixer and Oleen said he would try to get him some.,In the past, Puckett, to warm himself had used one of theportable heaters that the Company supplied the workers.On November 17, 1967, Puckett reported to work at7 30 a.m It was a cold, drizzly day with the temperatureabout 50 degrees Two of the big doors near the mixerwere open. Puckett worked till 9 a.m., took a break, andreturned about 10 minutes laterHe then built a smallwood fire on the concrete floor about 10 to 15 feet fromhismixer to give him heat. The fire was about 10 to 15feet from a 50 gallon steel drum containing air intrate, acombustible material. The drum was on a rack about 5feet off the ground. At lunch time Puckett put out thefire.On his return from lunch about 12 o'clock Puckett gota 5-gallon bucket, put some holes in it, and built a fire init.About 2:45 Oleen came into the area where the firewas located. At the time, four people were warming theirhands at the fire, three of whom were employees of theRespondent. At Oleen's arrival the four dispersed. Oleentold Puckett to put out the fire.' Puckett refused. Oleenresponded that if he didn't put it out Oleen would.Puckett responded, "I'm no fireman." Oleen picked up abucket containing a mixture of air intrate and water todouse the fire. Puckett warned him that it might cause an'Puckett testified that Oleen told him to "put out the fire hazard " Oleentestified that he told Puckett to put it out because Oleen considered it, "asafety hazard " PRICEBROS.CO.281explosion. Oleen instead used a water hose.'Puckett told Oleen he shouldn't have put out the firebecause it had been burning all day, and that the onlyreason he put out the fire "was there was quite a few guysstanding around it." Oleen and Puckett continued theconversation in a loud and excited manner. Puckett askedabout heat Oleen told him there was a heater at the otherend of the building to go and get it. Puckett refused,saying, "Well, if you're going to use that tone of voice atme, slavery went out in 1865. If you're going to use thattone of voice, I wouldn't get it for anything." After somemore excited exchange Oleen leftAbout 15 or 20 minutes later Oleen returned to thearea. Puckett yelled at him and asked him to come overPuckett told him, "Are you going to give me any heatwhen I come into work Monday morning?" Oleen did notrespond and Puckett asked him for a "set of grievancepapers" saying, "If I'm going to get any heat I'm going tohave to go through the grievance channel " Oleen wasupset and annoyed. He asked "Is that a direct threat tome," and walked away. He discussed the matter withthree other company officials including the manager oflabor relations. He was told to place Puckett on indefinitesuspension.Oleen returned and told Puckett to "punchout", that he was "on an indefinite suspension not to lastover 5 days during which the case was to be decided."Puckettpunched out at 3:45 p m. He asked forpermission to call Gibson, the president of the union local.Oleen called and Gibson arrived in about 20 or 30minutes. Puckett, Collins, and Gibson conferred and thenheld a meeting with Oleen, which lasted till about 7o'clockGibson was told by Oleen that the suspension ofPucketthad been authorized by "higher channels "Gibson asked Oleen whether Puckett's asking for agrievance form was what made up his mind to take theaction he did.' Oleen admitted that he was upset becauseof Puckett's statement that he was going to file agrievanceHe answered Gibson "if you were a plantmanager of a department and you were new and a manasked you for a grievance form what would you do?"Gibson asked, "Well, did that help you make up yourmind." Oleen said, "Definitely it had a bearing on thecaseNaturally. . if you was in my shoes what wouldyou have done."5 Gibson attempted unsuccessfully tosettle the dispute and the meeting adjourned'Collins,a fellow employee and union steward was present during thisepisodeHe died prior to the time of the hearing'Puckett testified that during this discussion the following occurredAnd I asked Mr Oleen again for, I said, "Where'smy grievance papersIasked for9"And then it dawned on me what he said downstairs I said,"Didn't you say downstairs that you was going to take this as a directthreat9"Well, immediately his face gets kind of real flushed And hisvoice changed againAnd he says,"Ifyou hadn'tasked for thosepapers,"he said,"Iprobably wouldn'thave took this course of action "He said,"Iprobably wouldn'thave used this type of disciplinary actionAnd Mr Gibson said, "Wait a minute Wait aminuteWhat do youmean by thNsO"And Mr Oleen says, "Well,"he says,"if he hadn't ofasked for these grievance papers I would probably have let the wholematter drop right on the spot ""But," he said,"when he asked for thesegrievance papers," he said, "I'll have to take that" - well,like he said,itwas a direct threat to him And then we started, you know, haggling,arguing back and forthAlthough pressed several times by the attorneys for the General Counseland the Union,Gibson did not corroborate either the"type of disciplinaryaction"or the "direct threat"statementOleen denied making thestatements I do not credit Puckett'Oleen denies making these statements He testifies that the request forthe grievance papers had no bearing on this case,but he admits that he"made the statement that any time a mansays he's going to file agrievance against someone naturally it upsets you"In view of the fact thatAt a meeting held the following Monday, November20, 1967, officials of Respondent including Oleen, decidedto terminate Puckett for insubordination (disobeying adirectorder)The discussion centered around thedisobedience.'The filing of the grievance was notmentioned at all. The following discharge letter signed byOleen was sent to Puckett:As you know, I placed you on indefinite suspensionon the afternoon of November 17, 1967, with the advicethat the decision concerning disposition of your casewould be made within 5 work days.You were suspended because you refused, in thepresence of a witness, to extinguish an open fire whichyou had started, which was a safety hazard.Your conduct in this matter is an inexcusableoffense, namely insubordination, specifically refusal toobey a direct order, and you have left me no choice butto discharge you effective immediately.D The Conversations Between Malloy and OleenThisportionof the case deals with two allegedconversations between Oleen and a maintenance employee,Malloy. The first is alleged to have occurred in November1967, the day after Puckett's discharge. The secondoccurred during the first week in December1.The NovemberconversationMalloy testified that on the day following Puckett'sdischarge he had a conversation with Oleen during acoffeebreak.No one else was present. Malloy stated thatOleen "said something about he had got rid of John[Puckett] and if I get rid of the Union then I'll have itmade."Oleen denies the conversation. Because of theinconsistencies generally inMalloy's testimony, I creditOleenanddoubt that the conversation occurred.Accordingly, the allegation in the complaint based on thisconversation is dismissed.2.TheDecember conversationIn the early part of December 1967 Oleen and Malloydiscussed the temporary use by Respondent of employeesin better paying jobs without receiving the higher pay Forthe past year or so, Respondent employed two craneoperators.One of them was Sorrels, a chief steward fortheUnion, who was then out on sick leave due to anaccident at the plant. During the past year, because of thissick leave, the taking of a 6-week vacation period,' andattendance at union duties," Sorrels had been away fromwork a considerable portion of time.Malloy had been trying to get Oleen to classify anotheremployee as a crane operator because Sorrels was on sickleave.According to Malloy, Oleen said it looked like hewould have to classify another operator because he hadbeen going over Sorrels' record and with his sick leave,vacation,and union activities, Sorrels "didn'twork eightmonths out of the year." He figured he "was going toOleen admits to some statement with regard to the filing of the grievanceand the vagueness of his testimony with regard to what it was, I creditGibson in this instance'Welch,production manager, was present at the meeting He confirmedthis statement'Sorrels earned a 3-week vacation per year The reference is to the factthat he took the previous year's vacation and the current year's vacation"back to back" making 6 weeks in one stretchHe was a member of the negotiating committee 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave to break Sorrels' back" (reclassify him downward),and move another man up. According to Oleen, he toldMalloy that he had been looking over Sorrels' record, andnoted that Sorrels was absent a good deal. In a "kidding"fashion,Oleen continued, "it might be a good idea tobreak him back and get somebodyelse runningthe craneBut of course you know I'd never do that . . it would belike the shot heard round the world or something in thatnature."Nor is it necessary to determine whether Oleen'sstatement about downgrading Sorrels was made in jest ornot.For, I do not find that Oleen's threat, if it was athreat,was directed against Sorrels because of his unionacitivy.BothMalloy and Oleen were concerned aboutSorrels' extended absencesThe total of which was acomposite of threeitems,oneofwhichwas unionactivitiesBut there is no evidence that it was moreaccented than the other two causes. extended vacation orsick leave This is clear from Malloy's testimony He wasawarethat unionactivitieswas one of the contributingfactors of the Oleen statement to break Sorrels' back. Yeton cross-examination he showed that as he understood thesituation it was the overall absences that could give rise tothe declassification.' He testified.Q.Mr. Sorrels was absent quite a bit. Is thatcorrect?A.Well, he had six weeks vacation. He was on sickleave at the time.Q. And he was on sick leave at the time)A. He got hurt on the job witha steam line, opensteam line onthe fob.Q. And Mr. Oleen said he probably would have toclassify someoneelse inaddition to Mr. Sorrels as acrane operator. Is that right?A.Yes, sirBecause of Mr. Sorrels' recordHefigured he'd go ahead and classify someone. But hethought he would have to break [Sorrels] back.Under the above circumstances, I do not consider thestatement by Oleen with regard to Sorrels to be coercivewithin the meaning of Section 8(a)(1) of the Act.The conversation between Malloy and Oleen continuedOleen did not testify as to the continuation. Malloy gaveseveralversionsofwhat wassaid,and I credit thefollowingversionMalloy stated he didn't think thedowngradingof Sorrels would be necessary. Then he said,"Well, the same thing will happen to me if I get tied up inunionactivities."Oleen answered, "Yes ... if you get tiedup and I need a maintenanceman I'llget one."'° Thetestimony in the margin shows that Malloy did notconsider the statement that Oleen would get anothermaintenanceman as athreat to downgrade him. Itappears that Oleenwas givingMalloy what he was askingfor, at least insofarasmaintenancemen were concerned.ShouldMalloy be away because ofhis union activities,Oleen indicated he wouldget another maintenance man,ie.,for the temporary vacancy and the man wouldalready be drawing the pay of the job hewas goingto fill.Oleen threatened no downgrading nor didMalloyunderstand that such a threat was made Under thesecircumstances,Ido not regard the Oleen statement toMalloy aboutmaking another maintenanceman to becoercive within themeaning ofSection 8(a)(1) of the Act.'On redirect examination Malloy was led by counsel to include againSorrels' union activities as one of the causes of absence"Malloy also testified as followsAnd I said something him, I said,"If you're going to break Sorrelsback," I said, "the same thing should happen to me then" And he said,E. Analysis and Conclusions1.Puckett's suspensionTheGeneralCounselcontendsthatPuckett'ssuspension and discharge were "a reprisal for his threat tofile a grievance concerning the lack of heat in his workarea " Respondent contends that insubordination was thebasis for the suspension and dischargeThe General Counsel and Puckett admit that Puckettrefused to put out the fire and refused to get the heater,i.e.,he "disobeyed an order."" Puckett took no furtheraction to obtain heat for that day. Oleen took no actionwith regard to Puckett's conduct. Thus,it isreasonable toinfer that, at this stage of the events, Oleen, recently madeproduction superintendent, was willing to overlook andnot report Puckett's insubordination ' 2That Oleen had nointentionof referring to the matteragain is evident from his return to the area in about 20-30minutes and not speaking to orgoingto Puckett. Not soPuckettPuckett had no information as to the kind ofweatherMonday would bring. Yet, in an unpleasantmannerand at an unreasonable time, Puckett asked forassurances for heat forMonday. The pugnacious andaggressiveattitudethathad characterizedPuckett'sprevious insubordination was renewed. A public exhibitionof authority already flouted was being revived. Inaddition,he added the threat that he would file agrievance, an action that is protected under the Act. Butin this context, Puckett wasusingthe right given to himunder the Act, not as a shield but as a sword (or to bemore to the point - a needle), not for protection but tofurther the harassment of the Respondent on the heatquestion.Oleen, as a new production superintendent, was upsetand annoyed by the threat to file a grievance. The neweruption of Puckett's apparently caused him to take a newview of Puckett's behavior. As stated above, Oleen haddecided to condone Puckett's public refusals to obey hisorders;he had thought the heat question was closed.Where Puckett provocatively opened thequestion again,the feeling that Oleen had to condone the insubordinationbecame dissipated. Thus, the direct result of Puckett'srequest for heat for Monday including the grievance threatwas to cause Oleen to change his mind. Instead ofcondoningthe insubordination, he decided tomakemanagementaware of Puckett's actions.Oleenthenconsultedwithotherandsuperiormanagementofficials.Though not shown in the record,there can be no doubt that his recital of the facts includedthe item of the grievance threat. He was told by officials"Yes." he said, "if you get tied up in your activities, your unionactivities, and I need another maintenance man I'll make one "Icredit the version in the body of this decision particularly in the light ofMalloy's testimony as followsQ Regarding his conversation with you and referring to youspecificallyWas there any mention made of union activities in referenceto you9A. That was the only mention I mentioned it myself, that if I get tiedup inunion activities I said the same will happen to meAlsoMalloy's further testimony when asked if Oleen had said anythingabout breaking him back, Malloy answered, "1 didn't say that If I saidthat he'd break me back I didn't mean to say that " See also fn 14"Puckett, at the hearing, stated that under the same circumstances hewould again "disobey the order.""According to Oleen, he had anticipated no problem He was going toask Puckett to put out the fire as "an unnecessary safety hazard with menworking around . . I thought it would be perfectly simple to solve And PRICE BROS. CO."higher up" to suspend Puckett He did so. As Oleentestifiedhe "worked on the idea that he [Puckett]disobeyed a direct order. And that's the only thing I wastrying to take into consideration at this point." This is theattitudehemaintained throughout themeetingwithGibson, Puckett, and Collins later the same day. At themeeting of the company officials the following Monday,onlyPuckett'sinsubordinationwasdiscussed.Thegrievance question was not brought up at all. The decisionto discharge Puckett for refusal to obey orders resulted.On the record as a whole, I am convinced thatPuckett's refusal to obey the two orders of Oleen, plus hisexaggerated demand for heat for the following Mondayare the motivating factors leading to his suspension anddischarge, and that Puckett's threat to file a grievanceabout the heat caused Oleen annoyance but did notmotivate the discharge." Accordingly, I conclude from thepreponderance of substantial evidence on the record as awhole that, in fact, Puckett was first suspended and thendischargedforinsubordinationThisconclusionisbuttressed by (a) the fact there is no antiunion animusshown by the Respondent to its employees; (b) a longhistory of amicable and peaceful relations between theUnion and the Respondent; and (c) the fact that, in thepast,many grievances were filed by employees andhandled by the Respondent without evidence of friction.2.The Malloy-OleenconversationsThe General Counsel contends that the followingaccount of the December conversation is a violation ofSection 8(a)(1)Approximately three weeks later Malloy was sittingin the cafeteria and was asked by Oleen to remain afterthe break had ended. . . The two men discussed thepossibilityof establishing another crane operator'sposition to fill the vacancy left by the sickness of chiefUnion steward Sorrels. Oleen stated that he had goneover Sorrels' record and that with his sick leave,vacations, and union activities, he only worked abouteightmonths of the year. He added that Sorrels wouldprobably be reduced in classification and a new manmoved up. Malloy argued against this proposition andfinally added that if this could happen to Sorrells, thesame thing could happen to him. Oleen replied, "Yes, ifwe'd get that other heater and that would be it ""CfK 0 SteelCasting,Inc,172NLRB No 216 See alsoSalinasValleyBroadcastingCorp v N L R B,334 F 2d 604 (C A9),BoazSpinningCompany v NLRB ,395 F 2d 512 (C A 5)283you get tied up in your activities,your union activities,and I need another maintenance man, I'llmake one."Because the General Counsel's account is ambiguous, theExaminer has doubts that this account constitutes aviolation of Section 8(a)(1). "An unlawful purpose is notlightly to be inferred."N L.R B. v. T. A. McGahey, Sr.,d/b/a Columbus MarbleWorks,233 F.2d 406, 413 (C.A.5), cf.Block-Southland Sportswear,170 NLRB No. 101;DraperyManufacturingCo.,170NLRB No.199. SeealsoLouisvilleChair Company,Inc.,146NLRB 1380,1381.However,as shown in section III, D, above, theExaminer does not adopt this version.The possibility ofdowngrading Sorrels was based on his composite absencesnot his union activities absences.Itwas Malloy and notOleen who selected and emphasized absence based onunion activities.Malloy was never under the impressionthat he would be downgraded.' °In these circumstancesand upon the record as a whole, there is insufficientevidence to warrant a finding that Oleen violated the Actin his conversations with Malloy."Upon the foregoing findings of fact"and on the recordas a whole, I make the following:CONCLUSION OF LAWThe Respondent in suspending and discharging Puckett,and in holding conversations between Oleen and Malloyhas not violated the Act as alleged in the complaint withinthe meaning of Section 8(a)(1) and (3) of the Act.RECOMMENDED ORDERI therefore recommend that the complaint be dismissed."In another instance on cross-examination Malloy testified-Q AndI thinkyou also said that he told you that if you got tiedup so that you couldn't,for any reason,perform theworkThathe'd have to get somebody else also in there and classify them as amaintenance man Is that nght'iA. Yes, sirHe didn't tell me that he would break me back But hetoldme that if I was tied up in my activities and he needed amaintenance man that he would get him another one."SeeN LR B v Great Dane Trailers,388 U S 26, 34"Whether(1)building fires by employees was customary or not, (2)Respondent had a rule regarding such fires,(3) other fires were present inand out of the building on November17, 1967, (4) the heaters supplied byRespondent were an adequate source of heat,(5) the fire in the bucketextended 6 inches or more above the bucket;and (6) Puckett did or did notobtain grievance papers are facts immaterial to the main issues Findingsconcerning them are deemed unnecessary and have not been made